DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the PCT international search report by the Israeli Patent Office have been considered, but will not be listed on any patent resulting from this application because they were not provided on a separate list in compliance with 37 CFR 1.98(a)(1). In order to have the references printed on such resulting patent, a separate listing, preferably on a PTO/SB/08A and 08B form, must be filed within the set period for reply to this Office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the piston being separate from the flywheel as recited in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-16 are objected to because of the following informalities:  
Regarding claim 1, line 7, the should be added before “two or more barrier elements” since the barrier elements were previously introduced in line 5 of the claim.
Regarding claim 1, line 14, “dependent from” should be changed to dependent on.
Regarding claim 15, line 3, the should be added before “axle” since the axle was previously introduced in line 2 of the claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 3, the specification does not describe compressing flammable materials or mixture instead of air such that one skilled in the art could make and/or use the invention.  The specification only details compressing air and does not describe how flammable materials or mixture are compressed or the corresponding structure that is associated with this operation.
Regarding claim 5, the specification does not describe the piston being separate from the flywheel such that one skilled in the art could make and/or use the invention.  The specification only details the piston being integral with the flywheel and does not describe the corresponding structure associated with the piston being separate from the flywheel.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the outer surface of said flywheel" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the housing of said flywheel" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, lines 8-9, “one or more pistons” is indefinite.  It is unclear if “one or more pistons” is the same as or includes the “at least one piston” recited in line 4 of the claim.
Claim 1 recites the limitation "the flow of air therein" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, lines 13, 17, 19, 21, claim 2, line 2, claim 4, line 3, and claim 5, line 1, “the piston” is indefinite.  It is unclear which piston is being referenced since line 4 of claim 1 introduces “at least one piston” such that more than one piston may be present.
Regarding claim 1, line 13, “move between circumferential area” is indefinite.  “Between” describes the space separating two objects or regions, yet only one object or region (circumferential area) is referenced.  It is unclear what other object or region the piston moves between.  It is suggested to change “between circumferential area” to through the circumferential volume to remedy this rejection.
Claim 1 recites the limitation "the timing of movement of the barrier elements" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the barrier element that is in contact with a portion of pressurized air" in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the front of the piston" in lines 20-21.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, line 21, “the barrier element” is indefinite.  It is unclear which barrier element is being referenced since line 5 of the claim introduces “two or more barrier elements.”
Regarding claim 1, the claim is indefinite for claiming both an apparatus and the method steps of using the apparatus.  For example, in line 19 of claim 1, “the piston partitions the pressurized air into two portions” amounts to the method steps of using the apparatus and does not further structurally limit the claim.  It is unclear whether infringement would occur when one creates a rotary engine that allows a piston to partition pressurized air or whether infringement would occur when the piston actually partitions the pressurized air.  See MPEP 2173.05 (p) II.  It is suggested to change “partitions” in line 19 of the claim to is adapted to partition to remedy this rejection.
Claim 2 recites the limitation "the compressed air" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, it is unclear if “the compressed air” is the same as the pressurized air recited in lines 16-17 of claim 1.
Claim 2 recites the limitation "the combustion gases" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 2, line 3, “the barrier element” is indefinite.  It is unclear which barrier element is being referenced since line 5 of claim 1 introduces “two or more barrier elements.”
Regarding claim 4, line 1, it is unclear if “a mixture” is the same mixture recited in line 2 of claim 3.
Regarding claim 4, lines 2-3, “the barrier element” is indefinite.  It is unclear which barrier element is being referenced since line 5 of claim 1 introduces “two or more barrier elements.”
Regarding claim 4, lines 2-3, it is unclear if “pressurized mixture” is the same as the pressurized air recited in lines 16-17 of claim 1, the compressed mixture recited in lines 1-2 of claim 3, or the mixture recited in line 1 of claim 4.
Claim 4 recites the limitation "the entrance" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the intake system" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, lines 1-2, it is unclear if “pressurized gas” is the same as the pressurized air recited in lines 16-17 of claim 1.
Regarding claim 13, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  Description of examples or preferences is properly set forth in the specification rather than the claims.  See MPEP § 2173.05(d).
Regarding claim 14, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  Description of examples or preferences is properly set forth in the specification rather than the claims.  See MPEP § 2173.05(d).
Regarding claim 14, lines 1-2, “a “Geneva Gear” mechanisms” is indefinite because it is unclear if a single Geneva Gear mechanism or multiple Geneva Gear mechanisms are required.
Regarding claim 15, line 1, it is unclear if “rotating barrier elements” are the same as/include the two or more barrier elements recited in line 5 of claim 1.
Claim 15 recites the limitation "the axle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1-16 are rejected as outlined above as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  The claim(s) are narrative in form and replete with indefinite language.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claim 3, the claim fails to include all of the limitations of the claim upon which it depends since it no longer requires compressing air as required by claim 1 (see lines 16-17 of claim 1 which require pressurizing air).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Additional Subject Matter
Claims 1-16 are not rejected under art; however, they are rejected under 35 U.S.C. 112(a), 35 U.S.C. 112(d), and/or U.S.C. 112(b) and are therefore not allowable.
The closest prior art is Sun et al. (US 2020/0072133 A1; hereinafter Sun).  Sun discloses an internal combustion rotary engine, comprising: at least one combustion chamber (Figure 4(2) or Figure 4(6): “mid power” chamber); a flywheel [e02]; at least one piston (high dwell portions) provided in said flywheel [e02]; two or more barrier elements [1-6]; a circumferential volume between the outer surface of said flywheel [e02], the housing [e01] of said flywheel, and two or more barrier elements [1-6]; wherein some parts of the circumferential volume are also delimited by one or more pistons (high dwell portions), and wherein the barrier elements [1-6] are adapted to be positioned within said circumferential volume thereby to essentially block the flow of air therein, and to be positioned such as to at least partially unblock the flow of air therein, thereby allowing said air flow to take place, and to be positioned such as to be totally open (“captured”) to promote the piston (high dwell portions) to move between circumferential area and wherein the timing of movement of the barrier elements [1-6] is dependent from the rotation of said flywheel [e02] and/or the location of said piston(s) (high dwell portions); and wherein the barrier element (Figure 4(2), slider [4] or Figure 4(6), slider [3]) that is in contact with a portion of pressurized air is adapted to move (“released”) without the need for sealing while the piston (high dwell portions) is blocking the pressurized air that is needed for combustion inside the combustion chamber (Figure 4(2) or Figure 4(6): “mid power” chamber), wherein the piston (high dwell portions) partitions the pressurized air into two portions, one of which is locked in the combustion chamber (Figure 4(2) or Figure 4(6): “mid power” chamber) (paragraphs 0074-0090 and Figures 1-4(6)).  However, as best understood in view of the 35. U.S.C. 112(b) rejections above, Sun does not disclose one portion of pressurized air being located between a front of the piston which is partitioning the pressurized air and the barrier element which is in contact with the portion of pressurized air.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Huber (DE 19606541 A1) which discloses a state of the art for a similar internal combustion rotary engine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY B. WALTER/Primary Examiner, Art Unit 3746